On behalf of the Sao Tome and Principe 
delegation, I should like to congratulate the President on his unanimous 
election to the presidency of the forty-seventh session of the United Nations 
General Assembly. His election is unquestionably a tribute to his country and 
a recognition of his qualities as a diplomat. 
May I take this opportunity to express our appreciation of the efficient 
manner in which his predecessor, Ambassador Samir Shihabi, presided over the 
work of the forty-sixth session. 
We should like to again express our confidence in and admiration for the 
leadership shown by the Secretary-General Mr. Boutros Boutros-Ghali, in 

dealing with the challenges facing the Organization in this crucial phase of 
its history. 
We extend our greetings to the new Members of the Organization. Their 
admission is a confirmation of the universalist calling of the United Nations 
at time when its actions are making themselves felt everywhere in the world. 

The end of the cold war has made it possible to foresee a new era in 
international relations, characterized by respect for international law and 
for the principles inscribed in Charter of the United Nations, and by a search 
for solutions to the great and complex problems that are on the agenda of the 
human community. 
Our hopes for a better world, held hostage for so long by the reductive 
Manichaeism of the East-West conflict, have taken form and are reflected in a 
common desire to create a new world order based on respect for the legitimate 
rights of peoples, on lasting peace, on a more balanced distribution of world 
resources, and on active solidarity between the rich and poor peoples of our 
planet, with the United Nations as a focal point and point of reference. 
While it is absolutely clear today that important steps are being taken 
towards making some of these aspirations a reality, it is no less certain that 
the definition of priorities, the selection of means, the allocation of the 
necessary resources and, in some cases, the very solutions chosen all reflect 
conditionalities born of the old order and bespeak a selective approach that 
does not always match the noble purposes and principles that inspire the 
United Nations Charter. While it is not realistic to expect an immediate 
solution to such complex and difficult problems as those that result from the 
profound imbalance we find between North and South, the absence of any 
concrete and serious movement in this direction continues to be a concern. 
That millions of men, women and children are living in circumstances that 
are a denial of their human condition is not admissible in this century, which 
has been witness to so many of man's conquests. 

That entire peoples should also find their fundamental rights denied by 
the forces of occupying regimes, in flagrant violation of Security Council 
decisions, is clearly anachronistic, especially when the United Nations has, 
in some cases, already mobilized the collective will of its Members and the 
mechanisms provided for in its Charter to impose respect for international 
law. That liberation from the oppressor's yoke, which keeps entire nations 
subjugated, is giving rise to acts of truly suicidal barbarism in various 
parts of the world is a challenge to which we must respond with the greatest 
urgency and determination. That the future of the coming generations on this 
planet is being menaced by the irresponsible and blind exploitation of limited 
resources in the name of short-term interests reveals an individualism that 
cannot leave us indifferent. 
For this reason, we would like to associate the Democratic Republic of 
Sao Tome and Principe with those who, from this very rostrum, have condemned 
the violence that threatens the initiatives aimed at seeking a peaceful and 
negotiated solution in South Africa, within the context of the Convention for 
a Democratic South Africa, the path chosen for a peaceful transition to power 
for the black majority. 
For this reason too we salute the Angolan people for the maturity it has 
demonstrated throughout the recent electoral process, which will permit the 
Republic of Angola to dedicate itself, in an atmosphere of peace and national 
reconciliation, to the tremendous task of rebuilding the country. 
We cannot but regret that last-minute problems have prevented the 
scheduled signature of the cease-fire agreements between the Government of 
Mozambique and RENAMO. We would like to express our solidarity with the 
Peoples of Mozambique and our encouragement to the parties involved to 

persevere on the path of a peaceful solution with all the seriousness and 
commitment that the situation demands. 
We are following the Middle East negotiations with great anticipation, 
hoping that they will lead to the realization of the legitimate rights of the 
Palestinian people and a solution to the territorial conflicts that separate 
the peoples of the region, in compliance with the pertinent resolutions of the 
Security Council. We hope, likewise, that the self-determination referendum 
in Western Sahara will permit the people of that territory to decide their own 
destiny. 
It is for this reason, too, that we lament the fact that the people of 
East Timor have had their voice silenced and that the massacres of which they 
are the victims are not sufficient evidence that their legitimate right to 
self-determination has been repressed by the force of an occupation that is on 
all counts contrary to the principles of the Charter of the United Nations. 
We would like to believe that the recent meeting between the Foreign Ministers 
of Portugal, the administering Power, and Indonesia, under the auspices of the 
Secretary General, will lead to a serious process of negotiation aimed at 
finding a peaceful solution to the question that will end the suffering of the 
people of East Timor. In our view, it is essential that at the appropriate 
time representatives of the people of East Timor be involved in the 
negotiating process. 
At the same time, we cannot fail to repudiate and vigorously condemn 
those responsible for the gratuitous suffering and human misery imposed on the 
peoples of Somalia, Liberia, and Bosnia and Herzegovina. We believe that any 
reluctance to implement the decisions of the Rio de Janeiro Summit will, over 
time, compromise our common destiny. 

Today more than ever before, the United Nations as an organization has a 
role of fundamental importance to play in defining the new world order that is 
being built, assuming responsibility, in the spirit of the Charter and with 
the participation of all its Members, for translating our collective 
aspirations into joint undertakings that will mobilize our energies and 
resources and optimize the potential contributions of each individual Member 
State. Thus, our admiration and encouragement go out to our 
Secretary-General, Mr. Boutros Boutros-Ghali, for the efforts he is making to 
restructure the Secretariat and for the initiatives he is pressing in various 
areas of the Organization's activities. 
We believe it is essential that the decision-making process within our 
Organization be in keeping with the democratic principles so dear to us, and 
that the organs and mechanisms for the promotion of economic and social 
development be upgraded in order to permit a more effective response to the 
major challenges that humanity faces as this century nears its end. 
The dynamism, breadth and consensus that inspire the activities of the 
Organization in the areas of conflict prevention and peace-keeping must lead 
us to pay special attention to the effort to restructure the economic and 
social sector in order to maximize the effectiveness of the intervention of 
the various agencies of the system an effort already under way, as we have 
been informed in the Secretary-General's report. 
The establishment of a new, more just and more lasting world order would 
appear to presuppose and assume at the national level a two-fold, fundamental 
challenge of our times: democratization and development. 

Over and above selecting the model most suited to the historical and 
socio-cultural realities of each country, it is quite clear today that the 
establishment of institutions that favour the participation of the people in 
the management of public affairs and respect for basic human rights, including 
the free and regular choice of leaders, is today a condition for any lasting 
development. It is also evident that, in view of the high level of dependence 
of the so-called third-world countries on the outside world, no development 
will be possible unless we see a change in the unequal terms of exchange that 
condemn the gigantic effort of many peoples to the caprices of a free market 
in which decisions are taken totally without their consent. 
Powerless victims of the imponderables of the world economy, in which 
they play but a marginal role, the nations of the third world will never be in 
a position to meet the development challenge unless fairer and more 
appropriate mechanisms are introduced in international economic relations to 
alter the terms of the involvement of those nations in the process of world 
exchanges. For a growing group of these countries the least developed 
countries international solidarity must be mobilized through cooperation 
more attuned to their requirements and better suited to the specific needs of 
each one. 
We in Sao Tome and Principe are prepared and determined to meet this 
twofold challenge. Faced with the need to move beyond the state of lethargy 
in which our-country found itself, political forces in Sao Tome turned to the 
path of transformation that led to the establishment of a democratic State 
through a process in which the dominant notes are dialogue, tolerance, the 
achievement of consensus and respect for diversity of viewpoints. 

The political aspect of this endeavour found fertile ground, for the 
reasons I mentioned earlier and because it corresponded to the aspiration of 
the people to a future in which their fundamental rights and guarantees will 
be duly safeguarded. I must note, however, that major constraints of an 
economic and financial nature, the precipitous drop in the standard of living, 
and an inability to see light at the end of the tunnel of our deep concerns 
will surely pose a threat to the new democratic regime, with the whole array 
of consequences this could have. 
The dilemma posed by a crisis that is unbearable on all counts and by the 
implementation of democratic principles demonstrates clearly that the 
insistent calls for the democratization of developing countries will never go 
beyond a mere Utopian dream unless they are backed by a new international 
vision open to a realistic solution of the debt problem, to a favourable 
change in the terms of trade and to a gradual transfer of technology to the 
raw-material-producing countries, thus giving them the ability to transform 
themselves to their own profit. 
There are few moments in the common history of mankind when, as in our 
own time, the political, economic, defence and security architecture of the 
planet undergoes profound and significant changes. The diversity, the 
complexity and, not unexpectedly, the unpredictability of these changes 
represent an opportunity that must not be lost to make decisions towards 
correcting the asymmetries and injustices forged by an order which is 
gradually disintegrating before our eyes. For we are all aware of the 
non-viability of a world whose contrasts shock and whose profound inequalities 
constitute unequivocal factors of instability and revolt. 

We therefore believe that only an international effort of intelligent 
convergence will permit responses that can satisfy the legitimate interests of 
peoples all over the world: a task in which the United Nations should play a 
key role, a role it is already demonstrating it can assume through 
intervention that is increasingly prestigious because it is incisive and 
pragmatic, covering the most varied regions of the world. 
Despite the re-emergence of political, religious and ethnic intolerance 
that all too often degenerates into more extended areas of instability, and 
despite the persistence of major symptoms of inequality in cooperation among 
nations and the consequent inequality in the living conditions of the 
peoples concerned it is fair to state that we have taken a giant step 
forward. The more skeptical among us will say that one step is not much on 
the long road ahead of us, but we retain the hope that, together, freed of 
exacerbated and futile self-centredness, we will be capable of progressing 
along the arduous path to which we are irrevocably committed. 
The immediate tomorrows may not hear a lot of song, but the future 
belongs to the world. 
